Title: To Thomas Jefferson from Edward Gantt, 14 September 1801
From: Gantt, Edward
To: Jefferson, Thomas


Dear Sir,
Septr. 14th. 1801
When I wrote to you last I informed you that the Vaccine Matter you supplied me with had proved effectual. I then had one of Mr. Mason’s Boys under the Disease, and from his Arm had inoculated two Patients, who had also taken the Infection. I was called on the sixth Day to visit a Lady in Prince George’s County about sixteen Miles from George Town from whence I did not return until the Evening—I visited my Patients early on the seventh Day, expecting to be furnished with a Sufficiency of good Matter, but found a very considerable Efflorescence had come on. However I got what Matter I could, & with it inoculated immediately three other Patients, neither of whom were infected by it. I then tried the Remainder of the Matter you had sent me, but had the Misfortune to find it effete—When I wrote to you, I expected from your Letter of the 29 of August to have received a fresh supply by that Post, which I was in hopes I should not have wanted. I must now request a fresh Supply, & promise that no Avocation shall prevent my taking it again in the proper Time. Doctr. Worthington also took Matter the 7th. Day from Mr. Mason’s Boy, which was the Day after I used it with Success, which proved totally ineffectual. What could have brought on the Inflammation or Efflorescence so much sooner, than the Time mentioned by Doctr. Waterhouse? Must it not have been accelerated by the violent Heat of the atmosphere which then prevailed?—
The remaining Part of this Letter needs an Apology—I hope you will not impute it to Presumption in me, or even think it a voluntary Act of mine—This Morning Mr. Parrott who has always supported the Character of a good Republican, & a decided Friend to Mr. Jefferson, came & informed me that General Lingham had resigned his Office, that the Merchants of this Place with the two Mr. Masons had applied to you in his Favour soon after Mr. Lingham had been appointed Marshall, expecting that Office would have become vacant—That Mr. John Mason was now in Philadelphia, & Mr. J. T. Mason at Prince George’s County Court, by which Means he was deprived of their Intercession in his Favour, and begged that I would mention those Circumstances to you—I evaded it as long as I could, but at last was constrained to promise that I would write to you on the Subject. He immediately waited on Mr. Gallatin since which Time I have not seen him—
I am Dear Sir with every Sentiment of Esteem & Respect your most obedt. Servt.
Edwd Gantt
